UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 03-6594



EDWARD HAROLD SAUNDERS, JR.,

                                                Plaintiff - Appellant,

          versus


STATE OF NORTH CAROLINA; RICHARD W. RIDDLE, in
his individual and official capacity as an
agent of the State of North Carolina; JANICE
FAULKNER; ANGELA RIVERS, Controlled Substance
Enforcement Officer, in her individual and
official capacity as an agent of the State of
North Carolina; MURIEL K. OFFERMAN, Secretary
of Department of Revenue,

                                               Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (CA-99-47-5-BR)


Submitted:   August 28, 2003                 Decided:   October 6, 2003


Before WILLIAMS, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Edward Harold Saunders, Jr., Appellant Pro Se. Michael David Youth,
OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North
Carolina, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Edward Harold Saunders, Jr., appeals the district court’s

order accepting in part the recommendation of the magistrate judge

and denying relief on his complaint filed under 42 U.S.C. § 1983

(2000).   We have reviewed the record and find no reversible error.

Accordingly, we affirm substantially on the reasoning of the

district court.   See Saunders v. North Carolina, No. CA-99-47-5-BR

(E.D.N.C. Mar. 17, 2003).    With regard to Saunders’ due process

claim, our review of the record leads us to conclude that no

constitutional violation occurred.   See Saucier v. Katz, 533 U.S.

194, 201 (2001) (“If no constitutional right would have been

violated were the allegations established, there is no necessity

for further inquiries concerning qualified immunity.”). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          AFFIRMED


                                 2